 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT

 9                            EASTERN DISTRICT OF CALIFORNIA

10                                      FRESNO DIVISION

11
12   EDELBROCK, LLC,                         )       CASE NO. 1:19-CV-01502-DAD-EPG
                                             )
13                         Plaintiff,        )       ORDER GRANTING STIPULATED
                                             )       EXTENSION OF TIME TO ANSWER OR
14        vs.                                )       OTHERWISE RESPOND TO
                                             )       COMPLAINT
15   WHIPPLE INDUSTRIES, INC. d/b/a/ WHIPPLE )
     SUPERCHARGERS                           )       Complaint Filed: October 23, 2019
16
                                             )
17                         Defendant.        )       (ECF NO. 11)
                                             )
18                                           )

19
           Pursuant to the parties’ stipulation (ECF No. 11), Defendant WHIPPLE INDUSTRIES, INC.
20
     DBA WHIPPLE SUPERCHARGERS shall have up to and including January 3, 2020 to answer or
21
     otherwise respond to Plaintiff EDELBROCK, LLC’s Complaint.
22
23
     IT IS SO ORDERED.
24
25      Dated:    November 26, 2019                     /s/
                                                   UNITED STATES MAGISTRATE JUDGE
26
27
28
                                               1
                 ORDER RE STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
